UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2014 TAT TECHNOLOGIES LTD. (Translation of registrant’s name into English) P.O.BOX 80, Gedera 70750 Israel (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ý Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): ¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No ý If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- TAT Technologies Ltd. 6-K Items 1. Press Release: TAT Technologies Ltd. Reports that its Wholly Owned Subsidiary, Piedmont Aviation Component Services has signed a Four Year APU Maintenance Agreement with ExpressJet Airlines. The total value of the agreement may reach up to $12 million. ITEM 1 TAT Technologies’ Wholly Owned Subsidiary, Piedmont Aviation Component Services Has signed a Four Year APU Maintenance Agreement with ExpressJet Airlines. The total value of the agreement may reach up to $12 million GEDERA, Israel, Wednesday, June 25, 2014 (Nasdaq:TATT - News), a leading provider of services and products to the commercial and military aerospace and ground defense industries, today announced that its wholly-owned subsidiary, Piedmont Aviation Component Services ("Piedmont"), has signed a four year APU (Auxiliary Power Unit - a small gas turbine engine) Maintenance Agreement with ExpressJet Airlines covering its CRJ-200 fleet of 88 aircraft 36-150RJ APU. The agreement’s total value may reach $12 million. TAT's President and CEO, Mr. Itsik Maaravi, commented on the new agreement: "We are proud of this new relationship between ExpressJet Airlines and Piedmont. For many years, Piedmont has been an industry leader in providing MRO services to the series 36-150 APU’s as an Authorized Honeywell Service Center. The new APU agreement reinforces Piedmont’s leading position in the APU maintenance industry." About ExpressJet Headquartered in Atlanta, ExpressJet Airlines, a wholly owned subsidiary of SkyWest, Inc., is the world’s largest regional airline with 9,000 aviation professionals, an average of 2,200 daily flights and an all-jet fleet of 404 aircraft. Through capacity purchase agreements, ExpressJet operates as American Eagle, Delta Connection and United Express to serve 196 airports in 42 U.S. states, District of Columbia, Bahamas, Canada and Mexico. About TAT Technologies LTD. TAT Technologies LTD. is a leading provider of products and services to the commercial and military aerospace and ground defense sectors. TAT operates under three segments:(i) Original Equipment Manufacturing or “OEM” of Heat Management Solutions; (ii) Maintenance, Repair and Overhaul or “MRO” services of Heat Transfer Products; and (iii) Maintenance, Repair and Overhaul or “MRO” services for aircraft components. TAT’s activities in the area of OEM of Heat Management and Flow Control Solutions includes primarily the design, development, manufacture and sale of: (i) a broad range of heat transfer components such pre-coolers, oil/fuel hydraulic coolers and cold plates used in mechanical and electronic systems on-board commercial, business and military aircraft; (ii) environmental control and cooling systems for use on board aircraft and on ground applications; and (iii) a variety of other electronic and mechanical aircraft accessories and systems such as pumps, valves, power systems and turbines. TAT’s activities in the area of MRO of Heat Transfer Products include the maintenance, repair and overhaul of heat transfer equipment and to a lesser extent, the manufacture of certain heat transfer products. TAT’s Limco subsidiary operates an FAA certified repair station, which provides heat transfer MRO services and products for airlines, air cargo carriers, maintenance service centers and the military. TAT’s activities in the area of MRO services for Aviation Components include the maintenance, repair and overhaul of APUs, Landing Gear and other aircraft components. TAT’s Piedmont subsidiary operates an FAA certified repair station, which provides aircraft component MRO services for airlines, air cargo carriers, maintenance service centers and the military. TAT also holds approximately 29% of the equity of First Aviation Services, a world-wide service provider to the aerospace industry and a one-stop-shop for maintenance, repair and overhaul services (for propellers and landing gear) for the General Aviation Industry. TAT’s executive offices are located in the Re’em Industrial Park, Neta Boulevard, Bnei Ayish, Gedera 70750, Israel, and TAT’s telephone number is 972-8-862-8500. Safe Harbor for Forward-Looking Statements This press release contains forward-looking statements which include, without limitation, statements regarding possible or assumed future operation results. These statements are hereby identified as "forward-looking statements" for purposes of the safe harbor provided by the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties that could cause our results to differ materially from management's current expectations. Actual results and performance can also be influenced by other risks that we face in running our operations including, but are not limited to, general business conditions in the airline industry, changes in demand for our services and products, the timing and amount or cancellation of orders, the price and continuity of supply of component parts used in our operations, and other risks detailed from time to time in the Company's filings with the Securities Exchange Commission, including, its annual report on form 20-F and its periodic reports on form 6-K. These documents contain and identify other important factors that could cause actual results to differ materially from those contained in our projections or forward-looking statements. Stockholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update publicly or revise any forward-looking statement. For more information of TAT Technologies Ltd., please visit our web-site: www.tat-technologies.com Contact: Mr. Tiko Gadot CFO Tel: +972-88628501 tikog@tat-technologies.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. TAT TECHNOLOGIES LTD. (Registrant) By: /s/ Tiko Gadot Tiko Gadot Chief Financial Officer Date: June 25, 2014
